Citation Nr: 0113837	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in July 1998, a statement of the case was issued in 
September 1998, and a substantive appeal was received in 
September 1998.  In October 2000, the veteran testified at a 
hearing conducted at the RO.


FINDINGS OF FACT

1.  By rating decision in February 1992, the RO denied the 
veteran's claim of entitlement to service connection for back 
disability; the veteran did not initiate an appeal by filing 
a notice of disagreement.

2.  Additional evidence received since the February 1992 
rating decision bears directly on the issue of whether the 
veteran has a back disability which is of service origin, and 
is so significant that it must be considered to fairly decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  Evidence received since the February 1992 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for back disability has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim by the veteran for entitlement to service connection 
for back disability was denied by rating decision in February 
1992.  He was notified of that determination and furnished 
notice of appellate rights and procedures by letter in April 
1992.  However, he did not file a notice of disagreement, and 
the February 1992 rating decision therefore became final.  38 
U.S.C.A. § 7105 (c).  However, a claim which is the subject 
of a prior final decision will be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the veteran has presented new and 
material evidence to warrant a reopening of his claim of 
service connection for a back disability.  The RO denied the 
veteran's claim of service connection for a back disability 
in February 1992 because his service medical records did not 
show that he injured his back.  Evidence submitted since that 
time includes a January 1997 statement from a former 
serviceman who served with the veteran, wherein he reported 
that he remembered that the veteran injured his back during 
the time they were stationed together at Otis Air Force Base 
in Massachusetts.  He also reported that the veteran's back 
injury occurred in January or February 1953.  This evidence 
goes to the basis for the RO's denial in February 1992, 
namely, that there was no evidence which showed that the 
veteran incurred a back injury during his military service.  
As such, the evidence is new and material, and it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the veteran's claim of service connection for a back 
disability is reopened, and a review of all of evidence of 
record on the merits is warranted.



ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
back disability is reopened.  To this extent, the appeal is 
granted. 


REMAND

Although the Board has determined that the veteran's claim 
has been reopened, the record as it stands does not allow the 
Board to proceed with a merits analysis at this time and 
additional action at the RO level is required.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new legislation provides for new 
notice/assistance to the veteran action by VA, including VA 
examination and an etiology opinion when necessary to decide 
the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  The RO's actions 
should include obtaining all pertinent VA 
and private medical treatment records not 
already associated with the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should contact the National 
Personnel Records Center through official 
channels and request that it forward 
copies of any additional service medical 
records pertaining to inservice treatment 
afforded the veteran.

4.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist in order to determine the 
etiology and date of onset of his back 
disability.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests and 
studies should be accomplished. The 
examiner should elicit a detailed history 
from the veteran of any in-service and 
post-service manifestations of his back 
disability.  Following an examination, 
the examiner should specifically comment 
as to whether it is at least as likely as 
not that the veteran's back disability 
had its onset during his military 
service.  All opinions expressed must be 
accompanied by a rationale.

5.  After completion of the above, the RO 
should adjudicate the issue of service 
connection for back disability on the 
merits under all applicable laws and 
regulations.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



